United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 20-5340                                                 September Term, 2020
                                                                      1:20-cv-03184-TSC
                                                       Filed On: November 19, 2020
Orlando Cordia Hall,

              Appellant

       v.

William P. Barr, in his official capacity as U.S.
Attorney General, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett, Pillard, and Rao, Circuit Judges

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the emergency
motion for stay of execution, the response thereto, and the reply, it is

       ORDERED that the emergency motion for stay of execution be denied. It is

      FURTHER ORDERED AND ADJUDGED that the district court’s November 16,
2020 order be affirmed.

                                               I

       In July 2020, the Bureau of Prisons revised its execution protocol to provide
death-sentenced inmates only 50 days' advance notice of their execution dates, instead
of the 90 days' notice previously afforded by the protocol. Hall argues that shortening
the notice period violates substantive due process, equal protection, and the Ex Post
Facto Clause of the Constitution, U.S. Const., Art. 1, § 9, cl. 3. None of those
arguments succeeds.

      First, the provision of 50 days' notice did not deprive Hall of substantive due
process. The Federal Bureau of Prisons' execution protocol, which reduced the
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5340                                                September Term, 2020

government's notice period from 90 to 50 days, is a non-binding procedural rule that
created no substantive due process right to a particular period of notice when an
execution date is set. In re Federal Bureau of Prisons' Execution Protocol Cases, 955
F.3d 106, 112 (D.C. Cir. 2020); id. at 125 (Katsas, J., concurring); id. at 144 (Rao, J.,
concurring); Bureau of Prisons' 2020 Execution Protocol at 4 (providing that the protocol
"does not create any legally enforceable rights or obligations"). Hall has been on notice
of his death sentence since it was first imposed in 1995, sustained on appeal in 1998,
and certiorari review by the Supreme Court denied in 1999. See United States v. Hall,
152 F.3d 381 (5th Cir. 1998), cert. denied, 526 U.S. 1117 (1999). Nor has Hall
identified any basis in precedent or otherwise "deeply rooted in this Nation's history and
tradition" for concluding that a particular notice period is "implicit in the concept of
ordered liberty," which is required to make out a violation of substantive due process.
Washington v. Glucksberg, 521 U.S. 702, 720-721 (1997) (formatting modified). By
regulation, the warden was to provide Hall with at least 20 days' notice of his execution
date. 28 C.F.R. § 26.4(a). Hall does not deny that he received that required notice.

        Second, the provision of 50 days' notice did not deprive Hall of the equal
protection of the laws. As noted, Hall received more than the 20 days' notice required
by federal regulation. 28 C.F.R. § 26.4(a). The amendment of the execution protocol to
provide 50 days' notice likewise has applied prospectively and evenhandedly to all
inmates who have received execution dates since its adoption. See Gov't Br. 13, 27;
J.A. 66 ¶ 12. Hall identifies no equal protection principle or precedent that bound the
federal government, once it adopted internal guidance anticipating a 90-day notice
period, to adhere to that same timeframe forever more. Instead, on this record,
application of the non-binding guidance that is in effect at the time an execution date is
set fully comports with the requirement of equal protection.

       Third, the Ex Post Facto Clause stands as no barrier to the provision of 50 days'
notice. The Ex Post Facto Clause proscribes the retroactive imposition of a "greater
punishment[] than the law annexed to the crime[] when committed." Peugh v. United
States, 569 U.S. 530, 533 (2013). Even assuming the Ex Post Facto Clause applies in
the context of a non-binding notice provision like this, the protocol's notice period
operated fully prospectively and did not alter Hall's imposed sentence of death.
Moreover, Hall does not deny that capital punishment was an available sentence at the
time he committed his crimes of conviction, and he has not pointed to anything in the
law at the relevant time that required either a particular execution date or 90 days of
advance notice.

                                             II

      Hall separately argues the combination of the 50-day notice period and the

                                          Page 2
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5340                                                 September Term, 2020

COVID-19 pandemic have violated his due process right to pursue clemency. But any
"minimal procedural safeguards" the Due Process Clause guaranteed to Hall's
clemency proceedings, Ohio Adult Parole Auth. v. Woodard, 523 U.S. 272, 289 (1998)
(O'Connor, J., concurring in part and concurring in the judgment), have been satisfied.
We need not resolve the precise scope of any due process protections here, because
Hall has long had notice, the opportunity, and the assistance of counsel to pursue
clemency. At the heart of Hall's due process claim is the assumption that he could not
have conducted an investigation and synthesized the information to support his petition
for clemency until his execution date was set on September 30, 2020. Not so. While
federal regulations set a deadline for submitting a clemency petition of no later than 30
days after the execution date is set, the starting line for Hall to pursue clemency was
after his "first petition" for collateral relief under 28 U.S.C. § 2255 was "terminated." 28
C.F.R. § 1.10(b). Hall's first Section 2255 petition was finally denied in 2007. United
States v. Hall, 455 F.3d 508, 510 (5th Cir. 2006), cert. denied, 549 U.S. 1343 (2007).
So Hall has had thirteen years to develop his case for clemency relief.

         Hall, in fact, filed for clemency in December 2016, but then voluntarily withdrew it
in January 2017. J.A. 64 ¶ 5. In addition, on October 30, 2020 – the deadline for
submitting a clemency application – Hall's counsel reached out to the Office of the
Pardon Attorney to obtain an extension to pursue clemency a second time. J.A. 65 ¶ 7.
The Office of the Pardon Attorney offered (i) to treat that request as a clemency petition,
(ii) to permit Hall to supplement it with documentation over the next fifteen days, and (iii)
to allow an oral presentation by counsel, noting that the Office had been able to render
a clemency recommendation in all of the requests it had received from other applicants
during the pandemic before their execution dates. J.A. 65-66 ¶¶ 9, 11. But Hall's
counsel declined to pursue that opportunity. Those two opportunities provided Hall
whatever clemency process may have been due to him. This record also persuades us
that throughout these proceedings Hall has benefitted from the representation of
counsel sufficient to satisfy 18 U.S.C. § 3599.

                                             III

       Finally, Hall argues that, by providing the Bureau of Prisons a role in the
execution process, the execution protocol violates the Federal Death Penalty Act's
requirement that a United States Marshal "supervise implementation of the sentence[.]"
18 U.S.C. § 3596(a). This court has not yet definitively resolved that statutory question.
When this court first considered this issue in April of 2020, Judge Katsas rejected that
argument on its merits. Federal Bureau of Prisons' Execution Protocol Cases, 955 F.3d
at 124-125 (Katsas, J., concurring). He explained that, under the protocol, a United
States Marshal must "oversee the execution," "direct which other personnel may be
present," and order the commencement of the execution process. Id. at 124. In

                                           Page 3
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5340                                                September Term, 2020

addition, the individuals "administering the lethal agents [act] at the direction of the
United States Marshal," and the Marshal is tasked with notifying the court once the
sentence has been carried out. Id. at 124-125. In Judge Katsas's view, those roles
satisfied the statutory requirement of supervision. However, neither of the other two
panel members resolved the merits of that issue. Id. at 145-152 (Tatel, J., dissenting);
id. at 145 (Rao, J., concurring) (concluding that the argument was forfeited).

        We need not resolve that argument here. Hall is appealing the district court's
denial of a preliminary injunction halting his execution. As a result, he must
demonstrate that he is "likely to succeed on the merits" of that argument. Winter v.
Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Given Judge Katsas's reasoning,
it is debatable whether Hall has demonstrated a likelihood of success on this claim. But
even if he does, he must also establish a likelihood that the assertedly improper division
of responsibilities between the United States Marshal and the Bureau of Prisons
irreparably harms him. Id. Hall, however, has made no argument as to how he is
prejudiced, let alone irreparably harmed, by the United States Marshal not directly
undertaking additional aspects of the execution process. He makes no argument that
anything about his execution process would change if his interpretation of the Federal
Death Penalty Act succeeded. For those reasons, even assuming Hall has the better of
the statutory interpretation argument, he has not met the burden of demonstrating a
right to the extraordinary relief of a preliminary injunction halting his execution.

       For the foregoing reasons, the judgment of the district court denying a
preliminary injunction is affirmed, and the motion for a stay of execution is denied.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to issue the mandate forthwith to the district court.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 4